              Case 2:20-cv-00866-RSM Document 36 Filed 03/08/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DONALD L. CALVIN,

 9                              Plaintiff,                 CASE NO. C20-00866-RSM

10           v.                                            ORDER STRIKING PLAINTIFF’S
                                                           RESPONSE TO MOTION FOR
11   BILL ELFO, et al.,                                    SUMMARY JUDGMENT

12                              Defendants.

13

14          On March 4, 2021, the Court received Plaintiff’s filing entitled “Response to Defendant’s

15   Motion for Summary Judgment.” Dkt. #35.

16          As an initial matter, Plaintiff’s filing is unsigned. Rule 11(a) of the Federal Rules of Civil

17   Procedure requires that every pleading, motion, and other paper submitted to the Court be signed

18   by the party. Fed. R. Civ. P. 11(a). Rule 11(a) further provides that any unsigned document must

19   be stricken unless the omission of the signature is promptly corrected. Id. Because Plaintiff’s

20   Response is unsigned, it is not properly before the Court.

21          Furthermore, the title and content of Plaintiff’s filing indicates that he intended this

22   document as a response to Defendants’ motion for summary judgment. The noting date for

23   Defendants’ summary judgment motion expired weeks ago on February 12, 2021. See Dkt. #29.


     ORDER STRIKING PLAINTIFF’S
     RESPONSE TO MOTION FOR SUMMARY
     JUDGMENT - 1
              Case 2:20-cv-00866-RSM Document 36 Filed 03/08/21 Page 2 of 2




 1   Since then, the Honorable Brian A. Tsuchida, U.S. Magistrate Judge, entered a Report &

 2   Recommendation (“R & R”) recommending that the Court grant Defendants’ motion for summary

 3   judgment and dismiss the case with prejudice. Dkt. #34. Plaintiff’s untimely response is not

 4   properly before the Court, given that he filed it several weeks after the noting date without moving

 5   for relief from the deadline.

 6          Accordingly, for the reasons set forth above, Plaintiff’s filing dated March 4, 2021, is not

 7   properly before the Court. The Court hereby ORDERS:

 8      (1) The Clerk shall STRIKE Plaintiff’s improperly filed response, Dkt. #35.

 9      (2) The Clerk is directed to send copies of this Order to the parties and to Judge Tsuchida.

10

11          Dated this 8th day of March, 2021.

12

13

14                                                 A
                                                   RICARDO S. MARTINEZ
15                                                 CHIEF UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23


     ORDER STRIKING PLAINTIFF’S
     RESPONSE TO MOTION FOR SUMMARY
     JUDGMENT - 2
